Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The provisional Non Statutory Double Patenting rejection found in the most recent office action is withdrawn, as the cited applications (16302652 and 16302651) have had the apparatus claims cancelled. 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 18 directed to Group II, a method for removing a powdery base, non-elected without traverse.  Accordingly, claim 18 has been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claim 11. (currently amended) An apparatus for additive manufacturing, comprising: a platform comprising a fixing mechanism for fixing a component of a flow path of a gas turbine to the platform, wherein the platform is configured to vary an orientation of the component over an angle of at least 360⁰ according to two orthogonal spatial directions while the component is fixed to the platform via the fixing mechanism, an actuation mechanism for mechanically actuating the platform to vary the orientation of the component wherein the actuation mechanism comprises a first vibration generator being configured for actuating a powdery base material at a first frequency and a second[[,]] vibration generator being configured for actuating the powdery base material at a second frequency being different from the first frequency, wherein the first frequency is chosen from a first frequency range and the second frequency is chosen from a second frequency range and wherein the first frequency range and the second frequency range are disjunct, and a blocking mechanism being configured such that, during a variation of the orientation of the platform, the platform is engageable via a snap-mechanism for a blocking of the platform with respect to the actuation mechanism, and wherein the apparatus is configured such that, by the mechanical actuation of the platform, the powdery base material contained in a cavity of the component being fixed to the platform is removeable from the cavity.

Claim 18 (cancelled).

Claim Interpretation
Regarding the term “snap-mechanism” it is believed that this recitation has sufficient structure in the specification to correspond to a “spring-biased snap feature.” See page 6 of the specification submitted 18 Nov 2018 referring to snap features as “spring-based snap features” and page 11 of the specification submitted 18 Nov 2018 referring to snap functionality as “spring-biased.”  Therefore, it is believed that snapping of the blocking feature (Fig. 1, 136) to the platform (Fig. 1, 130) is accomplished via a spring mechanism. 

Allowable Subject Matter
Claims 11-15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the available prior art fails to teach the limitations of the independent claim including “a blocking mechanism being configured such that, during a variation of the orientation of the platform, the platform is engageable via a snap-mechanism for a blocking of the platform with respect to the actuation mechanism.” 
Cote teaches a blocking mechanism for a vibratory platform (Fig. 2, spacers 118). Cote further teaches holding the part to a vibration base via clamps (Fig. 2, 124). Clamps may imply or be combinable with a reference that possesses a springed clamp. However, the prior art fails to teach or suggest a snap function performed by a springed clamp. 

Purohit teaches the support and attachment of a vibratory platform via springs (see Fig. 1 springs 110). However, Purohit fails to teach any snap feature associated with the springs 110. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/PAUL SPIEL/Examiner, Art Unit 1748  

/Abbas Rashid/Supervisory Patent Examiner, Art Unit 1748